Citation Nr: 0837339	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-17 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1997, including service in the Southwest Asia 
theater of operations during the Persian Gulf War era.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral knee degenerative arthritis.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The veteran's service medical records show that he received 
treatment for his knees multiple times during service.  The 
veteran reported swollen and painful joints during service at 
his separation examination and the physician noted arthralgia 
of the knees.  Post-service medical evidence consists only of 
an April 2005 VA examination report.  At the examination, the 
veteran complained of bilateral knee pain.  However, despite 
the veteran's complaints, the examiner failed to diagnose any 
bilateral knee disorder, including degenerative arthritis, 
after completing a thorough examination of the veteran and 
reviewing his medical records.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with 38 U.S.C.A. Chapter 11, to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this 
determination, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  For purposes of this determination, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  The disability referred to 
in this section shall be considered service connected for 
purposes of all laws of the United States.  38 C.F.R. 
§ 3.317(a) (2007).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (1999).

The Board finds that a VA examination would be useful in this 
case to determine whether the veteran's symptoms are the 
result of any undiagnosed illness.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine whether any knee 
disability exists and could be the result 
of an undiagnosed illness.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should diagnose all 
current knee disabilities.

b)  For any knee disability 
diagnosed, the examiner should state 
whether it is at least as likely as 
not that disability was incurred in 
or aggravated by service or is 
related to the inservice treatment 
for or complaints of knee pain.

c)  The examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the veteran has 
objective indications of chronic 
disability (to include both signs, 
in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification).  If so, 
the examiner should state whether or 
not any current knee disability can 
be attributed to any known medical 
causation.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


